Citation Nr: 1738883	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-45 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), status post partial fundoplication prior to December 11, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for service-connected left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant.

3.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for limitation of motion in the spine related to a spinal cord stimulator implant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal was previously before the Board in November 2013.  At that time, the Board denied an initial rating in excess of 10 percent for left ilioinguinal neuralgia on a schedular basis and remanded the issues of entitlement to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant, and a higher initial rating for GERD for additional development.  

In April 2016, the RO granted a 10 percent rating for GERD effective December 11, 2014, creating a staged rating.  

The Veteran testified at a November 2016 Board Central Office hearing.  The hearing transcript is of record.    

The Board, again, remanded the issues on appeal in February 2017 for development, to include a request for updated VA treatment records, and VA examinations to address GERD, and to address orthopedic and neurological findings related to left ilioinguinal nerve neuralgia, with a spinal cord stimulator implant.  With regard to the appeal for a higher initial rating for GERD and an extraschedular rating for left ilioinguinal nerve neuralgia, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions, and the VA examination addressing GERD and VA peripheral nerves examination are adequate.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds, however, that the requested VA orthopedic examination was not obtained to address the question of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for limitation of motion in the spine due related to a spinal cord stimulator implant.  For these reasons, the Board has bifurcated the claim for an extraschedular rating, and is remanding that part of the claim for additional development.  

The issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for limitation of motion in the spine due to a spinal cord stimulator implant addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's GERD has been manifested by recurrent epigastric distress with symptoms of pyrosis, substernal and arm pain, and reflux but it has not been shown to be productive of considerable impairment of health.

2.  For the entire rating period, left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant, has resulted in mild to severe pain in the ilioinguinal nerve, pain across the abdomen, and intermittent numbness and tingling in the left lower extremity.


CONCLUSIONS OF LAW

1.  Prior to December 11, 2014, the criteria for a 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  From December 11, 2014, the criteria for a higher initial rating in excess of 10 for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

3.  The criteria for a higher 20 percent extraschedular rating under 38 C.F.R. § 3.321(b)(1) for service-connected left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.124a (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued preadjudicatory notice letters to the Veteran which addressed his initial claims for service connection.    

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes VA treatment records and examinations, and lay statements and testimony.  The Veteran has been afforded VA examinations to address his GERD.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted; however, the Board finds that the service-connected GERD has not changed in severity over the course of the appeal to warrant different ratings.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is in receipt of an initial staged rating for GERD, status post partial fundoplication, under Diagnostic Code 7399-7346.  The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's GERD, status post fundoplication, has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), reflux, and substernal and arm pain; but has not been productive of considerable impairment of health.  

A December 2014 VA examination shows that the Veteran reported, in relation to GERD, that he had a gas bubble or painful knot in the center of the chest, which was disabling, but went away after 15 to 20 minutes of stretching it out.  He reported that he was started Pantoprazole two years prior, and his symptoms occurred four to five times a week, as opposed to seven to eight times a week previously.  The Veteran's symptoms were stated by the VA examiner to include persistently recurrent epigastric distress and substernal pain.  The Veteran did not have esophageal stricture or spasm.  It was noted that a November 2012 UGI showed fundoplication with only minimal GERD, but with esophageal spasm as described, specifically, there was a small remnant or recurrent hiatal hernia that did not cause significant reflux.  

During November 2016 Board hearing testimony, the Veteran described symptoms that included chest pain and an ache into the shoulder and arm due to GERD. He described feeling a big solid lump, and difficulty with swallowing, and reported that this feeling lasted 45 minutes.  He reported that an ultrasound and endoscopy indicated that the fundoplication was coming loose from the hiatal hernia, and reported that he was on Pantoprazole.  

A March 2017 VA examination for GERD, status post fundoplication, shows that the Veteran continued to report feeling a big gas bubble with swallowing during meal times, and chest pain radiating to the arm.  The Veteran's condition resulted in pyrosis, reflux, and substernal and arm pain.  He did not have symptoms such as material weight loss, vomiting, hematemesis, or melena with anemia.  Laboratory testing was completed.  The examiner stated that the Veteran did not have severe impairment of health.  The VA examiner clarified that the Veteran did not have an esophageal structure, stating that there was no evidence on the day of examination or of record to support an esophageal stricture.  

The Board finds that an evaluation under Diagnostic Code 7346 is appropriate in this case where the Veteran's predominant disability picture due to GERD and hiatal hernia symptoms are described under that Diagnostic Code.  The evidence of record, lay and medical, shows that for the entire rating period, the Veteran has currently diagnosed GERD status post partial fundoplication, which results in recurrent epigastric distress with symptoms of pyrosis, reflux, substernal and arm pain.  The Board finds, however, that the criteria for a higher 30 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period as the Veteran's hiatal hernia is not shown to be productive of considerable impairment of health at any time during the appeal period.  See 38 C.F.R. § 4.114.  

While the evidence of record described above reflects symptoms of recurrent epigastric distress with symptoms of pyrosis, substernal and arm pain, and reflux, the Board finds that the Veteran's disability has not resulted in considerable impairment of health at any time during the rating period. 

The Board finds that the Veteran is credible in reporting his symptoms during examinations and in hearing testimony.  He has identified symptoms of pyrosis, substernal pain, and arm pain, but has not identified symptoms related to considerable impairment of health due to GERD, and the Board finds that Diagnostic Code 7346 contemplates his related hiatal hernia symptoms.  

The March 2017 VA examiner opined that the Veteran did not have severe impairment of health present, nor is considerable impairment of health been indicated by other evidence of record.   The Veteran did not have hematemesis or melena, was not shown to have complications related to GERD with no indication of impairment of health noted with the completion of laboratory testing.  Additionally, the March 2017 VA examiner did not find any occupational impairment due to GERD.  These findings directly address the impairment caused by the Veteran's gastrointestinal disability, and indicate that it was not causing considerable impairment in health.  While the Veteran has consistently described his symptoms of epigastric pain, the Board finds that this recurrent epigastric pain has been considered in his 10 percent rating under Diagnostic Code 7346.  

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected GERD, status post fundoplication, under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Based on the evidence as discussed above, the Board finds that for the entire rating period, the criteria for evaluation in excess of 10 percent for a hiatal hernia under Diagnostic Code 7346 have not been met.  

Extraschedular Rating for Left Ilioinguinal Nerve Neuralgia

The Veteran contends that an extraschedular rating is warranted for left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant under 38 C.F.R. § 3.321 (b)(1).  In a March 2016 decision, the Acting Director of Compensation Service denied extraschedular consideration for left ilioinguinal nerve neuralgia under 38 C.F.R. § 3.321 (b)(1).  Because the appeal for an extraschedular evaluation has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether an extraschedular rating is warranted.

In exceptional cases an extraschedular rating may be provided where the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321 (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that an extraschedular rating is warranted in this case. 

Left ilioinguinal nerve neuralgia is currently rated a 10 percent disability, the maximum available rating under Diagnostic Codes 8530 for severe to complete paralysis of the ilioinguinal nerve.  Involvement of other nerves has not been identified by the evidence of record.  

The Board finds that the weight of the evidence shows that the left ilioinguinal nerve injury affected the Veteran in ways not contemplated by the schedular criteria.  Private treatment records show that in December 2008, the Veteran underwent implantation of a dual lead percutaneous ANS Octrode spinal cord stimulator implant.  The Veteran described the implantation device as requiring battery recharges, and having difficulty sitting and lying down due to the location of the implantation device.  He underwent surgery in November 2012 to replace the ANS pulse generator.  

At his November 2016 hearing, the Veteran testified as to the difficulties related to the spinal stimulator implant.  He reported that the stimulator affected his everyday activities, to include how he had to sit, if he leaned back, pain in the groin area, and burning pain at the site of the implant.  He also indicated that it impacted his employment in that he could not participate in group activities.  The Veteran stated that he felt as though there had been no consideration given to the effects of the stimulator when rating his disability.  The Veteran and his representative also indicated that the stimulator might be impacting an additional nerve.

A May 2013 peripheral nerves examination identified mild intermittent pain in the lower extremity.  The Veteran had pain in the groin area, improved with the stimulator.   He was assessed with mild incomplete paralysis of the ilioinguinal nerve.  A March 2017 VA examination of the peripheral nerves indicates that the Veteran has left ilioinguinal neuralgia with mild pain and paresthesias or dyesthesias in the lower extremity.  However, the Veteran was also noted to have symptoms associated with the spinal stimulator which included sharp shooting pain that spanned across the abdomen with intermittent numbness and tingling to the lower extremities.  

The Board finds that the criteria of Diagnostic Code 8530 does not reasonably describe this particular Veteran's disability level and symptomatology associated with both nerve pain and symptoms related to the spinal cord stimulator implant.  Private treatment records identify a greater degree of pain than shown on VA examinations.  An August 2017 treatment report from the Fair Oaks Clinic shows that the Veteran underwent battery replacement in July 2017 which required surgery.  The Veteran had groin pain and left buttock pain, described as severe, limiting activity and function.  Pain affected work, daily activities, and exercise.  

The Board finds that for the entire rating period, the Veteran had mild to severe pain in the ilioinguinal nerve, which is contemplated by the rating criteria, but he also had pain across the abdomen and intermittent numbness and tingling to the left lower extremity associated with placement of the spinal cord stimulator, and these symptoms are not contemplated by Diagnostic Code 8530.  The Board finds that the pain across the abdomen and intermittent numbness and tingling approximates mild incomplete paralysis in the nerves of the lower extremity.  The Board notes that 10 percent ratings are contemplated for mild incomplete paralysis of the nerves affecting the lower extremity, such as the sciatic nerve or the external popliteal nerve, and the Board finds that these Diagnostic Codes provides some guidance for assigning an extraschedular rating in this case.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8521.  The Board finds that, with consideration of the mild to severe symptoms present in the left ilioinguinal nerve, which was assigned the 10 percent maximum rating under Diagnostic Code 8530, compounded by abdominal pain and mild intermittent neurological symptoms in the lower extremity, an initial 20 percent extraschedular rating is warranted for left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant under the provisions of 38 C.F.R. § 3.321 (b)(1).  

The Board finds that because a 10 percent rating contemplates severe to complete paralysis of the ilioinguinal nerve under Diagnostic Code 8530, absent additional moderate to severe symptoms in the left lower extremity or elsewhere, an extraschedular rating in excess of 20 percent rating is not warranted at any time during the appeal period.  The Board is cognizant that the Veteran's disability also results in limitation of motion in the lumbar spine, and required additional surgeries, but that portion of the appeal has been remanded for additional development to assess the Veteran's degree of impairment in the spine.  VA examiners have found that, overall, the Veteran's disability is represented by mild incomplete paralysis of the ilioinguinal nerve, with higher levels of pain indicated by lay statements and private treatment records.  Additional neurological symptoms present in the lower extremity, however, are not shown to be moderate or severe in degree, and the combination of the Veteran's neurological symptoms and associated limitation of function is not shown to warrant an evaluation in excess of 20 percent. 
 
Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the he is entitled to a 20 percent extraschedular evaluation for left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant.   See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   


ORDER

For the entire rating period, a 10 percent rating, but no more, is granted for GERD, status post partial fundoplication.

For the entire rating period, a 20 percent extraschedular rating is granted for left ilioinguinal nerve neuralgia, status post spinal cord stimulator implant under 38 C.F.R. § 3.321(b)(1).


REMAND

The Board remanded the appeal in February 2017, in pertinent part, to obtain VA examinations to address both orthopedic and neurological findings related o left ilioinguinal nerve neuralgia with a spinal cord stimulator implant.  

The Board noted in the March 2017 remand, with regard to the appeal for an extraschedular rating, that in December 2008, the Veteran underwent implantation of a dual lead percutaneous ANS Octrode spinal cord stimulator implant.  He had been advised of a "60 degree flexion rule" wherein he was instructed to limit trunk flexion to 60 degrees, as further motion increased the probability of moving the stimulator lead.  See Pain Clinic of Northwest Florida Report dated April 11, 2006. Thus, the Veteran might experience thoracolumbar spine physical limitations due to the implanted stimulator.  Additionally, the record shows that the Veteran underwent surgery in November 2012 to replace the ANS pulse generator.  

At his November 2016 hearing, the Veteran testified as to the difficulties related to the spinal stimulator implant.  He reported that the stimulator affected his everyday activities, to include how he had to sit, if he leaned back, pain in the groin area, and burning pain at the site of the implant.  He also indicated that it impacted his employment in that he could not participate in group activities.  

To date, a VA orthopedic examination has not been obtained to address the question of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for limitation of motion in the spine due related to a spinal cord stimulator implant.  For these reasons, the Board is remanding that part of the claim for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA orthopedic examination to determine whether the Veteran has limitation of motion in the spine or other orthopedic impairment related to a spinal cord stimulator implant for left ilioinguinal nerve neuralgia.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report.  The examiners should elicit from the Veteran all complaints and report all symptoms associated with the spinal stimulator.  The examiner is also requested to specifically identify any orthopedic impairments resulting from the spinal stimulator.  The examiner is further requested to comment on the impact caused on the Veteran's employment by the ilioinguinal nerve impairment and the spinal stimulator.

2.  After all development has been completed, the AOJ should readjudicate issue of entitlement an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for limitation of motion in the spine related to a spinal cord stimulator implant.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


